DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 19 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/118,638 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass substantially similar subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following table is presented for the purpose of a comparison of the conflicting claims between the application and the patent.
Application No. 17/018,775
Application No. 16/118,638
Claim 15
Claim 10
A method of calibrating a field-sensor device, comprising:
A method of calibrating a field-sensor device, comprising the steps of:
a) providing a uniform calibration field to both a reference field sensor and a calibrated field sensor of said field sensor device,
a) providing a uniform calibration field to both a reference field sensor and a calibrated field sensor of said field sensor device,
b) comparing a reference sensor signal and a calibrated sensor signal provided by said reference field sensor and said calibrated field sensor, respectively,
b) comparing a reference sensor signal and a calibrated sensor signal provided by said reference field sensor and said calibrated field sensor, respectively,
c) if said reference sensor signal and said calibrated sensor signal are substantially not equal, adjusting said calibrated field sensor with an adjusted signal in response to said comparing, and
c) if said reference sensor signal and said calibrated sensor signal are substantially not equal, biasing said calibrated field sensor with an adjusted current in
response to said comparing, and
d) repeating steps b) and c) until said calibrated sensor signal substantially equals said reference sensor signal, such that when the calibrated field sensor is adjusted with a calibrated signal different from the reference signal, the calibrated sensor signal substantially equals the reference sensor signal.
d) repeating steps b) and c) until said calibrated sensor signal substantially equals said reference sensor signal, such that when the calibrated field sensor is biased
at a calibrated current different from the reference current, the calibrated sensor signal substantially equals to the reference sensor signal;
wherein said field sensor device is exposed, when in a calibration mode, to a uniform calibration field and, when in operational mode, to an operational field being a field gradient.


Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “an adjustable circuit connected to the calibrated field sensor and adapted to receive a calibrated signal, wherein, when the adjustable circuit is adjusted with the calibrated signal, said calibrated signal being different from the reference signal, the calibrated field sensor provides a calibrated sensor signal substantially equal to the reference sensor signal, and wherein said field sensor device is arranged to be exposed, when in a calibration mode, to a uniform calibration field and, when in operational mode, to an operational field being a field gradient” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 14, the claims are allowed as they further limit allowed claim 1.

Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claim 15. Therefore, no prior art rejection for claims 15 – 19 is presented in this action. However, Claim 15 is rejected under is provisionally rejected on the ground of nonstatutory double patenting.  






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chaware et al. (US 11,163,019 B1) discloses a magnetic field sensor that includes first and second spaced magnetic field sensing elements that each generate a signal indicative of a magnetic field associated with a target (see abstract).
Romero et al. (US 11,143,732 B2) teaches at least two magnetic field sensing elements to detect the reflected magnetic field and the diagnostic magnetic field and to generate a signal that simultaneously represents the reflected magnetic field and the diagnostic magnetic field; and a processing circuit coupled to the at least two magnetic field sensing elements (see claim 1).
Dupre et al. (US 2021/0293901 A1) suggests a first magnetic sensor located at a first location on said semiconductor substrate, and arranged for providing a first sensor signal indicative of a first magnetic field component oriented in a first direction (see claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        2/12/2022